Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154360(65)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MICHAEL MARTIN,                                                                                         Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 154360
  v                                                                 COA: 328240
                                                                    Kalamazoo CC: 2013-000485-NO
  MILHAM MEADOWS I LIMITED
  PARTNERSHIP and MEDALLION
  MANAGEMENT, INC.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Insurance Alliance of Michigan to
  extend the time for filing a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before November 14, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 27, 2017
                                                                               Clerk